Citation Nr: 1021025	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-21 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the right hip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Tiger Team at the 
Regional Office (RO) in Cleveland, Ohio.  The claims file was 
subsequently forwarded to the RO in Newark, New Jersey for 
further handling.

The Veteran appeared and testified at a September 2008 Travel 
Board hearing held at the Newark RO.

In October 2008, the Board remanded this matter for further 
development, including:  efforts to contact the Veteran to 
obtain the names and addresses for health care providers who 
have treated his right hip since June 2007; efforts to obtain 
additional hospital treatment records from June 2007 to the 
present, as well as records for treatment providers 
identified by the Veteran; a new VA examination to determine 
the current severity of the Veteran's degenerative joint 
disease of the right hip; and readjudication of the Veteran's 
claim.  The Board is satisfied that the action directed in 
its remand has been performed, and will proceed with 
appellate consideration of the issue framed above.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for 
degenerative joint disease of the right hip was filed in May 
2006.

2.  Since May 2005, the Veteran's right hip disability has 
been productive of right hip flexion to 80 degrees at worst 
and abduction to 30 degrees at worst; and, has not been 
productive of ankylosis, flail joint, or impairment of the 
femur.
CONCLUSION OF LAW

The criteria for an increased rating for degenerative joint 
disease of the right hip, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5250-5255 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the assigned disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are appropriate in increased rating claims 
when the factual findings show distinct time periods during 
which the service-connected disability exhibits symptoms that 
would warrant the assignment of different ratings for each 
distinct period.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In this case, the Veteran's claim for an increased 
rating for his right hip disability was filed in May 2006.

In instances where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In this case, the Veteran's right hip disability has been 
assigned a 10 percent disability rating  pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5252, effective March 
16, 1999.  Under that code, a schedular maximum disability 
rating of 40 percent is assigned for hip and thigh 
disabilities that are manifested by limitation of flexion of 
the thigh to 10 degrees or less.  A 30 percent disability 
rating is warranted for flexion of the thigh is limited to 20 
degrees.  A 20 percent disability rating is assigned where 
flexion of the thigh is limited to 30 degrees.  A 10 percent 
disability rating is appropriate where thigh flexion is 
limited to 45 degrees.

Treatment records from the VA medical center in East Orange, 
New Jersey reflect that the Veteran received treatment for 
various complaints from April 2004 through October 2005.  No 
treatment was provided at that facility for the right hip.

Private hospital records show that the Veteran was 
hospitalized from late December 2005 through early January 
2006 for bilateral pneumonia.  These records note a prior 
medical history that includes trochanteric bursitis of the 
hip.  No specific treatment for the hip was provided during 
this hospitalization, nor are any specific complaints 
regarding the hip noted.

At a June 2006 VA examination, the Veteran reported ongoing 
pain in his right hip region.  He reported that he used a 
cane for walking, and was unable to stand for periods longer 
than a few minutes or walk distances greater than a few 
yards.  He stated that he experienced weekly flare-ups of 
pain, but denied any prior hospitalization for treatment of 
his right hip disability.  On examination, the Veteran 
demonstrated poor propulsion in his gait.  Range of motion 
testing of the right hip joint revealed that the Veteran was 
able to cross his legs, and demonstrated 100 degrees of 
flexion, 10 degrees of extension, 40 degrees of abduction, 20 
degrees of adduction, external rotation to 40 degrees, and 
internal rotation to 25 degrees.  No further loss of motion 
was detected after repetitive movement.  The examiner did not 
observe any loss of bone, arthritis, or ankylosis of the 
right hip joint.  X-rays of the right hip did not reveal any 
fractures.  Regarding the Veteran's activities of daily 
living (ADLs), the examiner determined that the Veteran was 
mildly impaired from chores, recreation, traveling, dressing, 
and grooming, severely impaired from exercise, and unable to 
participate in sports.

An MRI of the right hip performed in June 2007 revealed mild 
degenerative changes with small osteophytes.  Bony alignment 
was anatomical and the musculature surrounding the right hip 
appeared to be fairly well-preserved.  The study was 
interpreted as showing no evidence of fracture or avascular 
necrosis.

A July 2007 private treatment record from Dr. E.D.M. reveals 
complaints of right hip pain and a diagnosis of right hip 
bursitis.

At an April 2008 VA examination, the Veteran reported 
worsening right hip pain which was exacerbated by walking and 
standing.  He stated that he experienced three or four 
incapacitating episodes per year, but this time denied any 
flare-ups of pain or further problems with his right hip 
after repetitive use.  An examination of the right hip 
revealed pain over the trochanteric bursa.  No deformities 
were observed.  During motion testing, the Veteran produced 
flexion of the right hip to 90 degrees, extension to 10 
degrees, internal rotation to 15 degrees, and external 
rotation to 20 degrees.  All motion was accompanied by pain.  
Motor strength of the right hip was minimally decreased to 5-
/5 in all planes of motion.  The examiner notes in the report 
that no additional loss of joint function, fatigue, or loss 
of coordination was present after repetitive use.  Consistent 
with the June 2007 MRI, x-rays of the lower extremity 
performed in April 2008 did not reveal any evidence of 
fracture or blastic bony lesions in the right leg.  The 
Veteran was diagnosed with right hip degenerative joint 
disease and right trochanteric bursitis.

In an October 2008 record, Dr. E.D.M. opines that the 
Veteran's right hip disorder does not require surgery.

In March 2010, the Veteran underwent another VA examination 
of his right hip.  He reported constant right hip pain which 
continued to limit his ability to walk and stand.  The 
Veteran related that his ability to walk was also impaired by 
disabilities in both knees and his back.  During the 
examination, the Veteran showed a slow and antalgic gait.  
The examiner notes in the report that the Veteran appeared to 
be weak and used a straight cane to walk.  Pain was noted 
over the trochanteric bursa region.  The Veteran was able to 
produce 80 degrees of flexion, 5 degrees of extension, 10 
degrees of internal rotation, 10 degrees of external 
rotation, and 30 degrees of abduction.  Pain was present in 
all ranges of motion.  Slightly diminished motor strength of 
5-/5 was noted in all plains of motion.  The examiner 
observes that the Veteran was very weak and short of breath 
with any strenuous activity, and concludes that the Veteran's 
functional status is severely limited by his general physical 
health.  Although the examiner acknowledges that the 
Veteran's right hip contributes somewhat to the Veteran's 
ability to stand or walk, he concluded that the Veteran's 
right hip acting on its own has a very minimal impact on the 
Veteran's functional status.

Based upon the evidence in the claims file, the Veteran is 
not entitled to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the right 
hip.  Range of motion testing performed at the Veteran's VA 
examinations in June 2006, April 2008, and March 2010 
revealed flexion of the right hip which was at worst to 80 
degrees and abduction at worst to 30 degrees.  Even with the 
Veteran's reported pain on motion being taken into full 
consideration, given the extent of the Veteran's demonstrated 
right hip motion, there is no evidence of a disability 
picture commensurate to a limitation of right hip and thigh 
flexion to 30 degrees or less.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5201.  Under the circumstances, an evaluation 
in excess of 10 percent may not be awarded pursuant to DC 
5252.

Under DC 5253, a schedular maximum 20 percent disability 
rating for impairment of the thigh is awarded where the 
evidence shows impairment of the thigh that is manifested by 
loss of abduction beyond 10 degrees.  In this case, however, 
the evidence shows that the Veteran is able to abduct to at 
least 30 degrees.  Once again, even after taking reported 
pain on motion into consideration, the extent of abduction 
demonstrated by the Veteran is not consistent with a 
disability picture equivalent to a limitation of right hip 
and thigh abduction to 10 degrees.  DeLuca, 8 Vet. App. at 
204-207.  As such, an increased evaluation for the Veteran's 
disability cannot be granted under DC 5253.

Additionally, the evidence does not demonstrate any ankylosis 
of the hip, flail joint, or malunion of the femur.  For these 
reasons, the provisions of DC 5250 (for ankylosis of the 
hip), 5254 (for flail joint of the hip), and 5255 (for 
impairment of the femur) are not applicable.

At his September 2008 Travel Board hearing, the Veteran 
testified that his right hip symptoms worsened, and was 
manifested by pain which he described as "cramping."  He 
testified further that this pain caused him to stay in bed an 
additional ten to fifteen minutes until his right hip 
symptoms sufficiently subsided.  He also related that his 
right hip pain was sometimes brought on by sitting for long 
periods.  Despite these assertions, there is no indication 
that this disorder has necessitated frequent, or indeed any, 
periods of hospitalization during the course of his appeal.  
Although the Veteran reported at his April 2008 VA 
examination that he was retired, there is no indication in 
the record that he was caused to discontinue employment due 
to his right hip disability.  Similarly, there is no evidence 
in the record that his service-connected right hip disability 
alone rendered him incapable of seeking or maintaining 
employment should he so desire.  The Board again notes the 
March 2010 VA examination finding that, "just taking alone 
his right hip, [the hip] has a very minimal impact on his 
functional status."  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  See also Thun v. Peake, 
22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 Fed.Cir. 2009) (The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate).   
Finally, with regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating in this case.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully contemplated by the 
assigned disability ratings.

As the evidence does not support a disability evaluation for 
the Veteran's service- connected degenerative joint disease 
of the right hip in excess of 10 percent, this appeal is 
denied.  38 C.F.R. §§ 4.3, 4.7.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Additionally, in rating cases, a claimant must be provided 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).
 
In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, in order to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  However, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) vacated Vazquez-
Flores I in Vazquez-Flores v. Shinseki (Vazquez-Flores II), 
580 F. 3d 1270 (Fed. Cir. 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. 
§ 5103(a) need not be veteran-specific and does not require 
VA to notify a veteran of the alternative diagnostic codes or 
of potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating in a May 2006 notice letter.  That letter 
also provided the Veteran with information on how a 
disability rating and an effective date for the award of 
benefits is assigned.  The Veteran's claim was subsequently 
adjudicated in the RO's November 2006 rating decision which 
is the subject of this appeal.
In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
Veteran's claim.  The Veteran's identified private and VA 
treatment records have been obtained.  Additionally, the 
Veteran was provided VA examinations in June 2006, April 
2008, and March 2010 to assess the present symptoms and 
severity of his right hip disability.

The Board is mindful that the Veteran's service treatment 
records and service personnel records are "fire-related" 
(destroyed in a 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri).  Nonetheless, the Veteran's 
records from his service from 1943 to 1946 are unlikely to be 
relevant to the issue of the present severity of his right 
hip disability.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An increased rating for service-connected degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


